WASHINGTON, Circuit Justice.
The court/ is of opinion, that the appellees, having been separated from the ship, by the captors, and forcibly put on shore, are entitled to their full wages, from half the time the ship remained at Canton, to their arrival at Philadelphia; subject to contribution, on account of the ransom; notwithstanding the appellant hired other persons, ,to bring the ship to Philadelphia. The appellees were not bound to offer themselves to perform this service, before they knew of the ransom; and that offer, then, to do it, being rejected by the appellant, they are in no default. This opinion is formed, upon an attentive examination of all the cases.
The nett proceeds of the whole cargo, on board, whether belonging to the appellant, the master, supercargo, or any other person, according to its amount, at the port of Philadelphia; and the value of the ship, together with the wages of the appellees, and of the officers of the ship; must contribute towards paying the ranson.
It was referred to the clerk, to ascertain the rate of contribution, to be deducted from their wages; and a decree was given for the balance.